Citation Nr: 1107890	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO. 04-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD) and 
diagnosed as an anxiety disorder not otherwise specified.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1969. His awards and decorations include the Army Commendation 
Medal with Oak Leaf Cluster and Valor Device, the Purple Heart 
Medal, and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The claim for service connection for PTSD has been 
recharacterized by the Board as indicated on the title page of 
this decision light of the November 2007 Memorandum Decision of 
the Court of Appeals for Veterans Claims (Court) in this appeal, 
and in light of the Court's holding in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (claimant seeking service connection for 
psychiatric disability who has no special medical expertise is 
not competent to provide diagnosis requiring application of 
medical expertise to facts such as claimant's description of 
history and symptoms; VA should construe claim for service 
connection based on reasonable expectations of non-expert 
claimant). 

The Veteran provided testimony at an August 2005 hearing before 
the undersigned Veterans Law Judge. A transcript of the hearing 
is associated with the claims file.

This case was the subject of a November 2007 Memorandum Decision 
of the Court, by which the Court vacated the Board's November 
2005 decision in this matter, and remanded the Veteran's claim 
for further development and adjudication. 

This case was further the subject of a Board remand dated in May 
2008.    




FINDING OF FACT

The Veteran has provided competent and credible lay evidence of 
symptoms of an anxiety disorder related to combat in Vietnam, 
which a VA clinical psychologist has characterized as including a 
number of symptoms of PTSD but not meeting the criteria for PTSD; 
the VA clinical psychologist diagnosed this condition as an 
anxiety disorder not otherwise specified. 


CONCLUSION OF LAW

An acquired psychiatric disorder, characterized as including a 
number of symptoms of PTSD but not meeting the criteria for PTSD, 
and diagnosed as an anxiety disorder not otherwise specified, was 
incurred in active service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran saw substantial combat action in Vietnam. He has 
provided credible testimony at an August 2005 Board hearing as to 
anxiety, sleeping problems, nightmares, sleeping with a gun in 
his bed, and flashbacks, related to his in-service combat 
experiences. An August 2003 VA examiner has opined that these 
types of combat-related symptoms were characteristic of PTSD, 
but, because the Veteran's psychiatric disability did not meet 
the full criteria for PTSD, a diagnosis of an anxiety disorder 
not otherwise specified was warranted. Accordingly, the Board 
will grant service connection for an acquired psychiatric 
disorder, characterized as including a number of symptoms of PTSD 
but not meeting the criteria for PTSD, and diagnosed as an 
anxiety disorder not otherwise specified. 

In this decision, the Board will discuss the relevant law it is 
required to apply. This includes statutes enacted by Congress and 
published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R."); and 
the precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's 
statement of reasons and bases for its findings and conclusions 
on all material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review of the 
decision by courts of competent appellate jurisdiction; the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a 
duty to assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c). 

As discussed below, sufficient evidence is of record to grant the 
matter on appeal. Therefore, no further notice or development is 
needed with respect to this matter.


Merits of the Claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the 
Court stated that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the claim."  

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation. Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing 
the condition; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor occurred. 
38 C.F.R. § 3.304(f).

With exceptions not applicable in this appeal, the evidence 
necessary to establish the occurrence of a recognizable stressor 
during service will vary depending on whether the veteran 
"engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. 
App. 60 (1993). If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f). 

38 U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active service during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incidence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran. 
Service-connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary. The reasons for 
granting or denying service connection in such cases shall be 
recorded in full. See also, Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000); Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 

That the Veteran served in combat in Vietnam is demonstrated by 
awards and decorations that include the Army Commendation Medal 
for Heroism with Oak Leaf Cluster and Valor Device, the Purple 
Heart Medal, and the Combat Infantryman Badge. He has been 
awarded service connection for a residual scar of a shell 
fragment wound to the left shoulder.

It is noteworthy that although the Veteran has submitted a claim 
for service connection for PTSD, he has indicated at times that 
he has reservations as to whether he has PTSD. For example, at 
his August 2003 VA examination, he indicated that he had filed 
his claim because "his wife thinks he is a 'class textbook case' 
for PTSD after having read about it in some magazine."  (Quotes 
in original VA examination report.)  

An August 2003 VA examiner noted by history that the Veteran had 
sleeping problems, that he would wake up sweating about once a 
month, and that he had an exaggerated startle response such that 
he would jump out of his skin at work and with other sudden 
noises. He described his mood as pretty good and yet also noted 
some irritability, easily brought to yelling over things with his 
wife. 

The VA examiner noted that the Veteran described a restricted 
range of affect, which was quite apparent at the VA examination. 
The Veteran noted that he did not feel a full range of emotions, 
and reported that he could not get close to people, aside from 
possibly his wife. It was apparent to the examiner at the VA 
examination interview that the Veteran was quite withdrawn, 
quiet, and did not talk very much. When asked, the Veteran 
eventually noted that he had been avoiding watching the recent 
war on television and avoided fireworks. He also tried to avoid 
things that reminded him of Vietnam, as indicated on his response 
on the Mississippi Scale. He had intrusive thoughts about Vietnam 
about twice per month, tried not to think about it and did not 
discuss what happened to him there. He also noted that he slept 
with a gun under his bed, but could not describe why this was.

On mental status examination he was quite withdrawn, speaking 
quietly, responding to questions with simple one-word answers, 
and not elaborating even with repeated questioning. Affect was 
significantly restricted. The examiner opined that there seemed 
to be a blocking in the Veteran's thought processes or expression 
of them. Attention and concentration were found to vary, 
depending on tasks. The Veteran reported that his memory was 
good, but the examiner opined that clearly the Veteran could not 
remember events that occurred in Vietnam. 

In this regard, then, the Board notes that the Veteran's Award of 
the Army Commendation Medal for Heroism states that in October 
1968, when the Veteran's platoon encountered intense enemy 
automatic and semi-automatic weapons fire from an enemy ambush, 
he, disregarding his own safety, moved 25 meters across terrain 
to lead his men in a return of effective fire which put the enemy 
to rout.

The August 2003 VA examiner diagnosed the Veteran as having an 
anxiety disorder not otherwise specified. She elaborated that the 
anxiety disorder diagnosis was based on the fact that the Veteran 
had a number of symptoms of PTSD but did not meet the criteria 
for the disorder, having functioned quite well most of his life 
with infrequent intrusions from his experiences. However, she 
noted, it did appear as if the Veteran minimized much of his 
experience, and she had the impression that the Veteran was 
holding back discussing other possible symptoms which may be 
representative of "more significant PTSD."  (Quotations added.)  
However, he did not communicate these symptoms at the examination 
and his Mississippi Scale score was low enough that it did not 
warrant a present diagnosis of PTSD.
 
At a Board hearing in August 2007, the Veteran provided credible, 
if reserved and hesitant, testimony of ongoing combat-related 
flashbacks, nightmares, avoidance symptoms, sleeping problems, 
and sleeping with a gun under his bed.

The Veteran's military occupational specialty was that of Light 
Weapons Infantryman. He saw substantial combat duties in Vietnam, 
as evidenced by his awards and decorations. He has provided 
competent and credible testimony at an August 2003 VA examination 
and at an August 2005 Board hearing as to anxiety, sleeping 
problems, nightmares, sleeping with a gun in his bed, and 
flashbacks, related to his in-service combat experiences. 

The August 2003 VA examiner has opined that these types of 
combat-related symptoms were characteristic of PTSD, but, because 
the Veteran's psychiatric disability did not meet the full 
criteria for PTSD, a diagnosis of an anxiety disorder not 
otherwise specified was warranted. It is evident from a reading 
of her report that the symptoms underlying this diagnosis are 
combat-related. 

Accordingly, there being essentially no evidence against the 
Veteran's claim, and particularly in light of the presumptions 
set forth at 38 U.S.C.A. § 1154(b), the Board will grant service 
connection for an acquired psychiatric disorder, characterized as 
including a number of symptoms of PTSD but not meeting the 
criteria for PTSD, and diagnosed as an anxiety disorder not 
otherwise specified. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, characterized as including a number of symptoms of PTSD 
but not meeting the criteria for PTSD, and diagnosed as an 
anxiety disorder not otherwise specified, is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


